
	
		II
		111th CONGRESS
		1st Session
		S. 596
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2009
			Mr. Wyden (for himself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Secretary of Commerce to establish an
		  award program to honor achievements in nanotechnology, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Nanotechnology Innovation and Prize
			 Competition Act of 2009.
		2.Nanotechnology award
			 program
			(a)Program
			 establishedThe Secretary of Commerce shall, acting through the
			 Director of the National Institute of Standards and Technology, establish a
			 program to award prizes to eligible persons described in subsection (b) for
			 achievement in 1 or more of the following applications of
			 nanotechnology:
				(1)Improvement of
			 the environment, consistent with the Twelve Principles of Green Chemistry of
			 the Environmental Protection Agency.
				(2)Development of
			 alternative energy that has the potential to lessen the dependence of the
			 United States on fossil fuels.
				(3)Improvement of
			 human health, consistent with regulations promulgated by the Food and Drug
			 Administration of the Department of Health and Human Services.
				(4)Development of
			 consumer products.
				(b)Eligible
			 personAn eligible person described in this subsection is—
				(1)an individual who
			 is—
					(A)a citizen or
			 legal resident of the United States; or
					(B)a member of a
			 group that includes citizens or legal residents of the United States; or
					(2)an entity that is
			 incorporated and maintains its primary place of business in the United
			 States.
				(c)Establishment
			 of Board
				(1)In
			 generalThe Secretary of Commerce shall establish a board to
			 administer the program established under subsection (a).
				(2)MembershipThe
			 board shall be composed of not less than 15 and not more than 21 members
			 appointed by the President, of whom—
					(A)not less than 1
			 shall—
						(i)be
			 a representative of the interests of academic, business, and nonprofit
			 organizations; and
						(ii)have expertise
			 in—
							(I)the field of
			 nanotechnology; or
							(II)administering
			 award competitions; and
							(B)not less than 1
			 shall be from each of—
						(i)the
			 Department of Energy;
						(ii)the
			 Environmental Protection Agency;
						(iii)the Food and
			 Drug Administration of the Department of Health and Human Services;
						(iv)the National
			 Institutes of Health of the Department of Health and Human Services;
						(v)the
			 National Institute for Occupational Safety and Health of the Department of
			 Health and Human Services;
						(vi)the National
			 Institute of Standards and Technology of the Department of Commerce; and
						(vii)the National
			 Science Foundation.
						(d)AwardsSubject
			 to the availability of appropriations, the board established under subsection
			 (c) may make awards under the program established under subsection (a) as
			 follows:
				(1)Financial
			 prizeThe board may hold a financial award competition and award
			 a financial award in an amount determined before the commencement of the
			 competition to the first competitor to meet such criteria as the board shall
			 establish.
				(2)Recognition
			 prize
					(A)In
			 generalThe board may recognize an eligible person for
			 superlative achievement in 1 or more nanotechnology applications described in
			 subsection (a).
					(B)No financial
			 remunerationAn award under this paragraph shall not include any
			 financial remuneration.
					(C)National
			 Technology and Innovation Medal recommendationsFor each eligible
			 person recognized under this paragraph, the board shall recommend to the
			 Secretary of Commerce that the Secretary recommend to the President under
			 section 16(b) of the Stevenson-Wydler Technology Innovation Act of 1980 (15
			 U.S.C. 3711) that the President award the National Technology and Innovation
			 Medal established under section 16(a) of such Act to such eligible
			 person.
					(e)Administration
				(1)ContractingThe
			 board established under subsection (c) may contract with a private organization
			 to administer a financial award competition described in subsection
			 (d)(1).
				(2)Solicitation of
			 fundsA member of the board or any administering organization
			 with which the board has a contract under paragraph (1) may solicit gifts from
			 private and public entities to be used for a financial award under subsection
			 (d)(1).
				(3)Limitation on
			 participation of donorsThe board may allow a donor who is a
			 private person described in paragraph (2) to participate in the determination
			 of criteria for an award under subsection (d), but such donor may not solely
			 determine the criteria for such award.
				(4)No advantage
			 for donationA donor who is a private person described in
			 paragraph (2) shall not be entitled to any special consideration or advantage
			 with respect to participation in a financial award competition under subsection
			 (d)(1).
				(f)Intellectual
			 propertyThe Federal Government may not acquire an intellectual
			 property right in any product or idea by virtue of the submission of such
			 product or idea in any competition under subsection (d)(1).
			(g)LiabilityThe
			 board established under subsection (c) may require a competitor in a financial
			 award competition under subsection (d)(1) to waive liability against the
			 Federal Government for injuries and damages that result from participation in
			 such competition.
			(h)Annual
			 reportEach year, the board established under subsection (c)
			 shall submit to Congress a report on the program established under subsection
			 (a).
			(i)Authorization
			 of appropriations
				(1)In
			 generalThere are authorized to be appropriated sums for the
			 program established under subsection (a) as follows:
					(A)For
			 administration of prize competitions under subsection (d), $750,000 for each
			 fiscal year.
					(B)For the awarding
			 of a financial prize award under subsection (d)(1), in addition to any amounts
			 received under subsection (e)(2), $2,000,000 for each fiscal year.
					(2)AvailabilityAmounts
			 appropriated pursuant to the authorization of appropriations under paragraph
			 (1) shall remain available until expended.
				
